DETAILED ACTION
Remarks
This non-Final office action is in response to the CON application filled on 02/28/2022.
Application 17/681,843 is a CON application of Application 16/054,008, which is an issued patent now, US Patent No. 11,279,044. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0229052 (“Touma”).
Regarding claim 1, Touma discloses a robot instructing apparatus for a robot having an end effector (see [0135], where “The base 5, the first arm 6, the second arm 7, the shaft 8, and the flange 9 function as an arm of the robot 2. An end effector (hand) (not shown) is attached to the flange 9 that is the arm tip.”), the robot instructing apparatus (see fig 1, where 4 is a teaching pendant. Teaching pendant corresponding to robot instructing apparatus) comprising: 
a teaching pendant (see fig 2, where block diagram of a teaching pendant is shown);
an orientation device (per submitted specification gyroscope is an orientation device, see [0049] of PGPUB of submitted specification. see Touma fig 2, where 19 is attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an orientation of the teaching pendant based on an angular position of the teaching pendant about a vertical axis (see fig 38, where an example of a tilt operation performed on the teaching pendant about a vertical axis is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0307] where “the teaching pendant 4 can determine its own attitude by the attitude detecting unit 19, such as a gyro sensor or an acceleration sensor.”); and 
wherein the at least one processor is configured to generate the movement instructions to move the robot during one or more teaching operations (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”; movement instructions to move the robot is generated using the teaching pendant. The user calling up previously stored control/movement program. So, movement instructions were generated during the teaching operations. See also [0140], where “The user can call up a control program stored in advance and perform startup of the robot, setting of various parameters, and the like. In addition, the user can also perform various teaching operations by operating the robot 2 by manual operation”),
wherein the at least one processor (see fig 2, block 16, action command generation unit) is configured to generate the movement instructions in a translation teaching mode in which a translational change of the end effector, in response to the movement instructions, corresponds to an input direction input to the teaching pendant by a user relative to the orientation of the teaching pendant (for the examination purposes, translation change of the end effector is interpreted as movement of end effector in any direction based on user input to the teaching pendant. see Touma [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of robot arm is generated by using the teaching pendant based on user input. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by user input via the teaching pendent. So, a movement instruction is generated by teaching pendant so that end effector is changing its position about an axis. see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by moving the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the position of the robot hand. See also [0321], where “as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; the movement of the robot matches/corresponds with the tilting (moving) operation of the teaching pendant e.g. robot moves ascending direction which is closer to the user/away from reference plane P (reference plane P is shown is fig 18) when teaching pendant is tilted along G1.).
Regarding claim 3, Touma further discloses a robot instructing apparatus wherein the teaching pendant has a display (see fig 2, where block diagram of a teaching pendant is shown. block 12 is display unit.).
Regarding claim 4, Touma further discloses a robot instructing apparatus wherein the teaching pendant includes one or more buttons configured to receive user input (see [0139], where “The teaching pendant 4 has various key switches 13 that are physical switches, in the periphery of the display unit 12. In FIG. 1, a single key switch 13 is shown. The key switch 13 may be substituted with a button that is displayed in the display unit 12 of the touch panel 17. The user performs various input operations through the touch panel 17 of the display unit 12 and the key switches 13.”).
Regarding claim 5, Touma further discloses a robot instructing apparatus wherein the at least one processor is configured to cause the teaching pendant to enter the one or more teaching operations based on an interaction with the one or more buttons (see [0062], where “the operation for selecting a drive axis or an action mode of a robot to be operated is an operation in which a number, a character, or a symbol corresponding to the drive axis or the action mode is inputted to the touch panel.”; see also [0063], where “by inputting a number, a character, or a symbol to the touch panel, the user can perform an operation regarding a drive axis or an action mode corresponding to the input.”).
Regarding claim 6, Touma further discloses a robot instructing apparatus wherein the orientation device includes a gyroscope (see [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”).
Regarding claim 9, Touma further discloses a teaching pendant for a robot having an end effector (see fig 1, where 4 is a teaching pendant. See also [0135], where “The base 5, the first arm 6, the second arm 7, the shaft 8, and the flange 9 function as an arm of the robot 2. An end effector (hand) (not shown) is attached to the flange 9 that is the arm tip.”), the teaching pendant comprising: 
an orientation sensor (per submitted specification gyroscope is an orientation sensor, see [0049] of PGPUB of submitted specification. see Touma fig 2, where 19 is attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an orientation of the teaching pendant based on an angular position of the teaching pendant about a vertical axis (see fig 38, where an example of a tilt operation performed on the teaching pendant about a vertical axis is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0307] where “the teaching pendant 4 can determine its own attitude by the attitude detecting unit 19, such as a gyro sensor or an acceleration sensor.”); and 
circuitry configured to generate movement instructions to move the robot during one or more teaching operations (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”; movement instructions to move the robot is generated using the teaching pendant. The user calling up previously stored control/movement program. So, movement instructions were generated during the teaching operations. See also [0140], where “The user can call up a control program stored in advance and perform startup of the robot, setting of various parameters, and the like. In addition, the user can also perform various teaching operations by operating the robot 2 by manual operation”),
wherein the circuitry (see fig 2, block 16, action command generation unit) is configured to generate the movement instructions in a translation teaching mode in which a translational change of the end effector, in response to the movement instructions, corresponds to an input direction input to the teaching pendant by a user relative to the orientation of the teaching pendant (for the examination purposes, translation change of the end effector is interpreted as movement of end effector in any direction based on user input to the teaching pendant. see Touma [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of robot arm is generated by using the teaching pendant based on user input. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by user input via the teaching pendent. So, a movement instruction is generated by teaching pendant so that end effector is changing its position about an axis. see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by moving the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the position of the robot hand. See also [0321], where “as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; the movement of the robot matches/corresponds with the tilting (moving) operation of the teaching pendant e.g. robot moves ascending direction which is closer to the user/away from reference plane P (reference plane P is shown is fig 18) when teaching pendant is tilted along G1.).
Regarding claim 11, Touma further discloses a teaching pendant comprising: a display (see fig 2, where block diagram of a teaching pendant is shown. block 12 is display unit.).
Regarding claim 12, Touma further discloses a teaching pendant comprising: one or more buttons configured to receive user input (see [0139], where “The teaching pendant 4 has various key switches 13 that are physical switches, in the periphery of the display unit 12. In FIG. 1, a single key switch 13 is shown. The key switch 13 may be substituted with a button that is displayed in the display unit 12 of the touch panel 17. The user performs various input operations through the touch panel 17 of the display unit 12 and the key switches 13.”).
Regarding claim 13, Touma further discloses a teaching pendant wherein the circuitry is configured to cause the teaching pendant to enter the one or more teaching operations based on an interaction with the one or more buttons (see [0062], where “the operation for selecting a drive axis or an action mode of a robot to be operated is an operation in which a number, a character, or a symbol corresponding to the drive axis or the action mode is inputted to the touch panel.”; see also [0063], where “by inputting a number, a character, or a symbol to the touch panel, the user can perform an operation regarding a drive axis or an action mode corresponding to the input.”).
Regarding claim 14, Touma further discloses a teaching pendant wherein the orientation sensor includes a gyroscope (see [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”).
Regarding claim 17, Touma further discloses a method of instructing a robot having an end effector (see fig 1, where 4 is a teaching pendant. See also [0135], where “The base 5, the first arm 6, the second arm 7, the shaft 8, and the flange 9 function as an arm of the robot 2. An end effector (hand) (not shown) is attached to the flange 9 that is the arm tip.”), said method comprising: 
determining an orientation of a teaching pendant based on an angular position of the teaching pendant about a vertical axis (see fig 38, where an example of a tilt operation performed on the teaching pendant about a vertical axis is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0307] where “the teaching pendant 4 can determine its own attitude by the attitude detecting unit 19, such as a gyro sensor or an acceleration sensor.”); and 
generating movement instructions to move the robot during one or more teaching operations (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”; movement instructions to move the robot is generated using the teaching pendant. The user calling up previously stored control/movement program. So, movement instructions were generated during the teaching operations. See also [0140], where “The user can call up a control program stored in advance and perform startup of the robot, setting of various parameters, and the like. In addition, the user can also perform various teaching operations by operating the robot 2 by manual operation”), 
wherein the movement instructions are generated in a translation teaching mode in which a translational change of the end effector, in response to the movement instructions, corresponds to an input direction input to the teaching pendant by a user relative to the orientation of the teaching pendant (for the examination purposes, translation change of the end effector is interpreted as movement of end effector in any direction based on user input to the teaching pendant. see Touma [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of robot arm is generated by using the teaching pendant based on user input. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by user input via the teaching pendent. So, a movement instruction is generated by teaching pendant so that end effector is changing its position about an axis. see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by moving the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the position of the robot hand. See also [0321], where “as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; the movement of the robot matches/corresponds with the tilting (moving) operation of the teaching pendant e.g. robot moves ascending direction which is closer to the user/away from reference plane P (reference plane P is shown is fig 18) when teaching pendant is tilted along G1.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 10, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”), as applied to claims 1, 9 and 17 above, and in view of US 2021/0001484 (“Bogart”), and further in view of US 2009/0005166 (“Sato”). 
Regarding claim 2, Touma further discloses a robot instructing apparatus comprising: an inclination device (per submitted specification, accelerometer is an inclination device, see [0049] of PGPUB of submitted specification. see Touma fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an inclination of the teaching pendant based on the inclination of the teaching pendant (see [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”; see also [0321], where “In this case, as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.), 
wherein the at least one processor is configured to generate the movement instructions in an inclination teaching mode in which a change in the inclination of the end effector, in response to the movement instructions, corresponds to a direction of the inclination of the teaching pendant  (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of a robot arm is generated by using the tilt operation of teaching pendant. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by inclining the teaching pendant. So, a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction).).
Touma discloses a robot instructing apparatus that output movement instructions based on the movement (tilting/dragging) of the teaching pendant. Touma discloses tilting along the Z-axis for robot translation instruction and dragging along X, Y and Z axis for rotation/movement instruction. 
Touma does not disclose that output movement instruction based on the inclination of the teaching pendant about at least one horizontal axis.
However, Bogart discloses a system wherein generate movement instructions of the robot based on the inclination of the teaching pendant in various directions (see fig 8, where various tilt and rotation movements of teaching pendant for controlling movement of the robot arm is shown. See also fig 9, where an exemplary rotation of the end effector in response to the movements of the teaching pendant is shown. see also [0062], where “FIG. 8 shows the control tablet being tilted and rotated by a human operator 110 for the purpose of affecting the position and orientation of the distal end of the robot arm….. Fig. 9 illustrates the movements of the distal end of the robot arm in response to the physical movements of the control tablet 56 while the trigger button 112 is depressed.”; Bogart is really relied upon for the “inclination of the teaching pendant for inclining (rotating) the robot”.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Bogart by including the above feature for providing more options e.g. rotating the end-effector in addition to moving via teaching pendent for quickly relocating the robot system for use in different areas without sacrificing registration setup parameters and without rebooting and reprogramming the system electronics. 
Touma in view of Bogart does not explicitly disclose the following limitation: 
output movement instruction based on the movement/tilting of the teaching pendant about at least one horizontal axis.
However, Sato discloses a controller that output an inclination based on the inclination of the teaching pendant about at least one horizontal axis (see fig 7, where the controller is used by a player to interact with game by proving input about horizontal axis. See also [0092], where “The player swings his/her arm holding the controller 7 from his/her right to left (hereinafter, such a motion will be referred to as a "leftward swing" or swings his/her arm holding the controller 7 from his/her left to right (hereinafter, such a motion will be referred to as a "rightward swing") based on the game image displayed on the monitor 2. By such a swinging motion, the player gives operation information (specifically, X-axis, Y-axis and Z-axis direction acceleration data) to the game apparatus 3 from the controller 7.”; see also fig 9A, where an example graph is shown. X and Y axis direction acceleration data is marked as well. see also [0100], where “For example, when the controller 7 is accelerated in a horizontal leftward swing with the top surface thereof directed upward (i.e., when the acceleration direction of the controller 7 is the positive X-axis direction), the acceleration sensor 701 provides an acceleration vector in a negative X-axis direction. In the X-Y coordinate system in which the accelerations represented by the X- and Y-axis direction data simultaneously obtained during the swing are plotted, the accelerations show a negative value in the X-axis direction at the start of the swing because the controller 7 is accelerated. Toward the end of the swing, the accelerations are plotted in the positive X-axis direction because the controller 7 is decelerated.”).
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Bogart discloses a system for rotating end-effector by tilting/inclining the teaching pendant. Touma in view of Bogart does not disclose a system for generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. Sato discloses a system where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. Touma, Bogart and Sato disclose a user interface for generating movement instructions. Prima facie conclusion of obviousness rejection is made by combining Touma, Bogart and Sato. It would be obvious to incorporate the horizontal tilting operation disclosed by Sato to generate movement instructions of robot disclosed by Touma and Bogart for controlling a robot.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). 
Regarding claim 7, Touma further discloses a robot instructing apparatus, wherein the movement instructions are real-time instructions to change a posture of the robot during the teaching operation (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”), and
 wherein the at least one processor is configured to generate the real-time instructions such that a direction of the change in the posture of the robot is based on one or more of the inclination of the teaching pendant output by the inclination device, the orientation of the teaching pendant output by the orientation device, and the input direction input to the teaching pendant relative to the orientation of the teaching pendant (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”; A movement instruction of a robot arm generated by using the tilt operation of teaching pendant and the action  of the robot is performed in real-time.).
Regarding claim 10, Touma further discloses a teaching pendant comprising: an inclination sensor (per submitted specification, accelerometer is an inclination sensor, see [0049] of PGPUB of submitted specification. see Touma fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an inclination of the teaching pendant based on the inclination of the teaching pendant (see [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”; see also [0321], where “In this case, as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.),
 wherein the circuitry is configured to generate the movement instructions in an inclination teaching mode in which a change in the inclination of the end effector, in response to the movement instructions, corresponds to a direction of the inclination of the teaching pendant  (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of a robot arm is generated by using the tilt operation of teaching pendant. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by inclining the teaching pendant. So, a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction).).
Touma discloses a robot instructing apparatus that output movement instructions based on the movement (tilting/dragging) of the teaching pendant. Touma discloses tilting along the Z-axis for robot translation instruction and dragging along X, Y and Z axis for rotation/movement instruction. 
Touma does not disclose that output movement instruction based on the inclination of the teaching pendant about at least one horizontal axis.
However, Bogart further discloses a system wherein generate movement instructions of the robot based on the inclination of the teaching pendant in various directions (see fig 8, where various tilt and rotation movements of teaching pendant for controlling movement of the robot arm is shown. See also fig 9, where an exemplary rotation of the end effector in response to the movements of the teaching pendant is shown. see also [0062], where “FIG. 8 shows the control tablet being tilted and rotated by a human operator 110 for the purpose of affecting the position and orientation of the distal end of the robot arm….. Fig. 9 illustrates the movements of the distal end of the robot arm in response to the physical movements of the control tablet 56 while the trigger button 112 is depressed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Bogart by including the above feature for providing more options e.g. rotating the end–effector in addition to moving via teaching pendent for quickly relocating the robot system for use in different areas without sacrificing registration setup parameters and without rebooting and reprogramming the system electronics. 
Touma in view of Bogart does not explicitly disclose the following limitation: 
output movement instruction based on the movement/tilting of the teaching pendant about at least one horizontal axis.
However, Sato further discloses a controller that output an inclination based on the inclination of the teaching pendant about at least one horizontal axis (see fig 7, where the controller is used by a player to interact with game by proving input about horizontal axis. See also [0092], where “The player swings his/her arm holding the controller 7 from his/her right to left (hereinafter, such a motion will be referred to as a "leftward swing" or swings his/her arm holding the controller 7 from his/her left to right (hereinafter, such a motion will be referred to as a "rightward swing") based on the game image displayed on the monitor 2. By such a swinging motion, the player gives operation information (specifically, X-axis, Y-axis and Z-axis direction acceleration data) to the game apparatus 3 from the controller 7.”; see also fig 9A, where an example graph is shown. X and Y axis direction acceleration data is marked as well. see also [0100], where “For example, when the controller 7 is accelerated in a horizontal leftward swing with the top surface thereof directed upward (i.e., when the acceleration direction of the controller 7 is the positive X-axis direction), the acceleration sensor 701 provides an acceleration vector in a negative X-axis direction. In the X-Y coordinate system in which the accelerations represented by the X- and Y-axis direction data simultaneously obtained during the swing are plotted, the accelerations show a negative value in the X-axis direction at the start of the swing because the controller 7 is accelerated. Toward the end of the swing, the accelerations are plotted in the positive X-axis direction because the controller 7 is decelerated.”).
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Bogart discloses a system for rotating end-effector by tilting/inclining the teaching pendant. Touma in view of Bogart does not disclose a system for generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. Sato discloses a system where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. Touma, Bogart and Sato disclose a user interface for generating movement instructions. Prima facie conclusion of obviousness rejection is made by combining Touma, Bogart and Sato. It would be obvious to incorporate the horizontal tilting operation disclosed by Sato to generate movement instructions of robot disclosed by Touma and Bogart for controlling a robot.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). 
Regarding claim 15, Touma further discloses a teaching pendant wherein the movement instructions are real-time instructions to change a posture of the robot during the one or more teaching operations (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”), and 
wherein the circuitry is configured to generate the real-time instructions such that a direction of the change in the posture of the robot is based on one or more of the inclination of the teaching pendant output by the inclination sensor, the orientation of the teaching pendant output by the orientation sensor, and the input direction input to the teaching pendant relative to the orientation of the teaching pendant. (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”; A movement instruction of a robot arm generated by using the tilt operation of teaching pendant and the action  of the robot is performed in real-time.).
Regarding claim 18, Touma further discloses a method comprising: 
determining an inclination of the teaching pendant (see [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”; see also [0321], where “In this case, as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.), 
wherein the movement instructions are further generated in an inclination teaching mode in which a change in the inclination of the end effector, in response to the movement instructions, corresponds to a direction of the inclination of the teaching pendant  (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; A movement instruction of a robot arm is generated by using the tilt operation of teaching pendant. see [0199-202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled by inclining the teaching pendant. So, a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction).).
Touma discloses a robot instructing apparatus that output movement instructions based on the movement (tilting/dragging) of the teaching pendant. Touma discloses tilting along the Z-axis for robot translation instruction and dragging along X, Y and Z axis for rotation/movement instruction. 
Touma does not disclose that output movement instruction based on the inclination of the teaching pendant about at least one horizontal axis.
However, Bogart further discloses a system wherein generate movement instructions of the robot based on the inclination of the teaching pendant in various directions (see fig 8, where various tilt and rotation movements of teaching pendant for controlling movement of the robot arm is shown. See also fig 9, where an exemplary rotation of the end effector in response to the movements of the teaching pendant is shown. see also [0062], where “FIG. 8 shows the control tablet being tilted and rotated by a human operator 110 for the purpose of affecting the position and orientation of the distal end of the robot arm….. Fig. 9 illustrates the movements of the distal end of the robot arm in response to the physical movements of the control tablet 56 while the trigger button 112 is depressed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Bogart by including the above feature for providing more options e.g. rotating the end–effector in addition to moving via teaching pendent for quickly relocating the robot system for use in different areas without sacrificing registration setup parameters and without rebooting and reprogramming the system electronics. 
Touma in view of Bogart does not explicitly disclose the following limitation: 
output movement instruction based on the movement/tilting of the teaching pendant about at least one horizontal axis.
However, Sato further discloses a system that output an inclination based on the inclination of the teaching pendant about at least one horizontal axis (see fig 7, where the controller is used by a player to interact with game by proving input about horizontal axis. See also [0092], where “The player swings his/her arm holding the controller 7 from his/her right to left (hereinafter, such a motion will be referred to as a "leftward swing" or swings his/her arm holding the controller 7 from his/her left to right (hereinafter, such a motion will be referred to as a "rightward swing") based on the game image displayed on the monitor 2. By such a swinging motion, the player gives operation information (specifically, X-axis, Y-axis and Z-axis direction acceleration data) to the game apparatus 3 from the controller 7.”; see also fig 9A, where an example graph is shown. X and Y axis direction acceleration data is marked as well. see also [0100], where “For example, when the controller 7 is accelerated in a horizontal leftward swing with the top surface thereof directed upward (i.e., when the acceleration direction of the controller 7 is the positive X-axis direction), the acceleration sensor 701 provides an acceleration vector in a negative X-axis direction. In the X-Y coordinate system in which the accelerations represented by the X- and Y-axis direction data simultaneously obtained during the swing are plotted, the accelerations show a negative value in the X-axis direction at the start of the swing because the controller 7 is accelerated. Toward the end of the swing, the accelerations are plotted in the positive X-axis direction because the controller 7 is decelerated.”).
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Bogart discloses a system for rotating end-effector by tilting/inclining the teaching pendant. Touma in view of Bogart does not disclose a system for generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. Sato discloses a system where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. Touma, Bogart and Sato disclose a user interface for generating movement instructions. Prima facie conclusion of obviousness rejection is made by combining Touma, Bogart and Sato. It would be obvious to incorporate the horizontal tilting operation disclosed by Sato to generate movement instructions of robot disclosed by Touma and Bogart for controlling a robot.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). 
Regarding claim 19, Touma further discloses a method wherein the movement instructions are real-time instructions to change a posture of the robot during the one or more teaching operations (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”), and 
wherein the real-time instructions are generated such that a direction of the change in the posture of the robot is based on one or more of the inclination of the teaching pendant, the orientation of the teaching pendant, and the input direction input to the teaching pendant relative to the orientation of the teaching pendant (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”; A movement instruction of a robot arm generated by using the tilt operation of teaching pendant and the action  of the robot is performed in real-time.).

Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”), as applied to claims 1, 9 and 17 above, and in view of US 2021/0001484 (“Bogart”), and in view of US 2009/0005166 (“Sato”), as applied to claims 2, 10 and 18 above, and further in view of CN 103492133 (“Morten”). 
Regarding claim 8, Touma further discloses a robot instructing apparatus wherein the at least one processor is configured to generate the movement instructions for the end effector having a tool center point disposed at a tip end of the end effector (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “the wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”), and
 wherein the at least one processor is configured to generate the movement instructions such that a change in the position of the end effector is instructed based on the inclination of the teaching pendant output by the inclination device and the orientation of the teaching pendant output by the orientation device  (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).
Touma in view of Bogart and Sato does not disclose the following limitation:
the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis. 
However, Morten discloses an industrial robot having a redundant arm and a method for controlling the robot, wherein the at least one processor is configured to generate the movement instructions 
while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis (see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of arm. See also page 5, lines 201-202, where “The tool interface 7 supports a tool, wherein an operating point called the tool center point (TCP) is defined relative to the tool interface.”; see also page 1, lines 18-19, where “the new joint configuration is increased to the distance of the joint limit without changing the tool center point,”; see also page 3, lines 86-91, where “If this is the case, a search for a new configuration is performed in the null space of the redundant robot, and the new configuration is increased to the distance of the joint limit without changing the tool center point of the robot. At least the position of the tool center point is unchanged. Preferably, the direction of the center point of the tool is also constant. The robot is then moved to the new configuration. Having zero space means that for the joint space movement, the position and preferably also the direction of the tool center point are constant.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart and Sato to incorporate the teachings of Morten by including the above feature for reducing the collision possibility and lowering the teaching time while moving following a path by optimizing the motion plan.
Regarding claim 16, Touma further discloses a teaching pendant wherein the circuitry is configured to generate the movement instructions for the end effector having a tool center point disposed at a tip end of the end effector (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “the wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”), and 
wherein the circuitry is configured to generate the movement instructions such that a change in the position of the end effector is instructed based on the inclination of the teaching pendant output by the inclination sensor and the orientation of the teaching pendant output by the orientation sensor  (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).
Touma in view of Bogart and Sato does not disclose the following limitation:
the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis. 
However, Morten further discloses an industrial robot having a redundant arm and a method for controlling the robot, wherein the at least one processor is configured to generate the movement instructions 
while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis (see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of arm. See also page 5, lines 201-202, where “The tool interface 7 supports a tool, wherein an operating point called the tool center point (TCP) is defined relative to the tool interface.”; see also page 1, lines 18-19, where “the new joint configuration is increased to the distance of the joint limit without changing the tool center point,”; see also page 3, lines 86-91, where “If this is the case, a search for a new configuration is performed in the null space of the redundant robot, and the new configuration is increased to the distance of the joint limit without changing the tool center point of the robot. At least the position of the tool center point is unchanged. Preferably, the direction of the center point of the tool is also constant. The robot is then moved to the new configuration. Having zero space means that for the joint space movement, the position and preferably also the direction of the tool center point are constant.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart and Sato to incorporate the teachings of Morten by including the above feature for reducing the collision possibility and lowering the teaching time while moving following a path by optimizing the motion plan.
Regarding claim 20, Touma further discloses a method wherein the end effector has a tool center point disposed at a tip end of the end effector (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “the wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”), and 
wherein the movement instructions are generated such that a change in the position of the end effector is instructed based on the inclination of the teaching pendant and the orientation of the teaching pendant  (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).
Touma in view of Bogart and Sato does not disclose the following limitation:
the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis. 
However, Morten discloses an industrial robot having a redundant arm and a method for controlling the robot, wherein the at least one processor is configured to generate the movement instructions 
while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis (see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of arm. See also page 5, lines 201-202, where “The tool interface 7 supports a tool, wherein an operating point called the tool center point (TCP) is defined relative to the tool interface.”; see also page 1, lines 18-19, where “the new joint configuration is increased to the distance of the joint limit without changing the tool center point,”; see also page 3, lines 86-91, where “If this is the case, a search for a new configuration is performed in the null space of the redundant robot, and the new configuration is increased to the distance of the joint limit without changing the tool center point of the robot. At least the position of the tool center point is unchanged. Preferably, the direction of the center point of the tool is also constant. The robot is then moved to the new configuration. Having zero space means that for the joint space movement, the position and preferably also the direction of the tool center point are constant.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Bogart and Sato to incorporate the teachings of Morten by including the above feature for reducing the collision possibility and lowering the teaching time while moving following a path by optimizing the motion plan.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3,6-11 and 14-20 is/are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent 11,279,044; Application No. 16/054,008 (will be referred to ‘044). 
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the application and US patent:
Application/ Patent No.
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
17/681,843 (this app)
1/9/17
2/10/18
3/11
4/12
5/13
6/14
7/15/19
8/16/20
US Patent No. 11,279,044
1/11/17
1/11/17
1/11/17
-
-
7
5
3/13

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 9 and 17), ‘044 claim 1 discloses a robot instructing apparatus for a robot having an end effector (see claim 1 ‘044, where “robot instructing apparatus for a robot”), the robot instructing apparatus comprising: 
a teaching pendant (see claim 1 ‘044, where “a teaching pendant”); 
an orientation device configured to output an orientation of the teaching pendant based on an angular position of the teaching pendant about a vertical axis (see claim 1 ‘044, where “an orientation device configured to output an orientation of the teaching pendant based on a rotation of the teaching pendant about a vertical axis”); and 
at least one processor configured to generate movement instructions to move the robot during one or more teaching operations (see claim 1 ‘044, where “ at least one processor configured to generate movement instructions to change a posture of the robot based on the inclination of the teaching pendant output by the inclination device during a teaching operation”), 
wherein the at least one processor is configured to generate the movement instructions in a translation teaching mode in which a translational change of the end effector, in response to the movement instructions, corresponds to an input direction input to the teaching pendant by a user relative to the orientation of the teaching pendant (see claim 1 ‘044, where “wherein the at least one processor is configured to generate the movement instructions in…a translation teaching mode in which a translational change of the end effector, in response to the movement instructions, matches an input direction input to the teaching pendant by a user relative to the orientation of the teaching pendant.”).
So, claims 1, 9 and 17 of current application are deemed equivalent to the ‘044 claims 1, 11 and 17.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2018/0169859 (“Sugiyama”) discloses a robot control system using a teaching pendant.
US 2017/0203438 (“Guerin”) discloses a robot control system using virtual reality environment.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/             Examiner, Art Unit 3664